Appeal (1) from an order of the Supreme Court at Special Term, entered July 9, 1964 in New York County, which granted a motion hy defendant for an order to dismiss the complaint, and (2) from the judgment entered thereon. Appeal is also .taken from an order of said court entered October 8, 1965 granting reargument and adhering to the original decision.
Order, entered on July 9, 1964, granting a motion to dismiss the complaint, judgment thereon entered July 16, 1964, and order entered October 8, 1964, granting reargument and adhering to the original determination, affirmed, without costs or disbursements to any party. (See Berkshire Fine Spinning Assoc. v. City of New York, 5 N Y 2d 347, 358-359.)